      Case 1:20-cr-00102-VEC Document 32-1 Filed 02/24/20 Page 1 of 5


                                                  USDC SDNY
                                                  DOCUMENT
                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                      DOC #:
SOUTHERN DISTRICT OF NEW YORK                     DATE FILED: 02/24/2020
                                        x
                                                    [PROPOSED]
UNITED STATES OF AMERICA                            PROTECTIVE ORDER

     - v. -
                                                    2 0 Cr. 102   (VEC)
MARIA FERNANDA GUTIERREZ OSPINO,

and JOSE ANDRE URENA SANCHO,

                 Defendants.

                                        x

HONORABLE VALERIE E. CAPRONI, District Judge:

     WHEREAS the Government intends to produce to the above -

listed defendants in this case certain discovery materials that

may contain personal identifying information for individuals

other than the defendants, including names, images, and

t elephone numbers, and/or materials that might be harmful to law

enforcement agents'    ongoing investigation if made public; and

     WHEREAS pursuant to Rule 16(d) (1)      of the Federal Rules of

Criminal Procedure and Title 18, United States Code, Section

3 771, the Government desires to protect the confidentiality of

the above -referenced materials, and for good cause shown;

IT IS HEREBY ORDERED:

          1. Discovery materials produced by the Government to

the defendants or their counsel that are either         (1)   designated

in whole or in part as "Confidential" by the Government in
     Case 1:20-cr-00102-VEC Document 32-1 Filed 02/24/20 Page 2 of 5




emails or communications to defense counsel, or        (2)   that include

a Bates or other label stating "Confidential," shall be deemed

" Confidential Material."

            2 . Confidential Material disclosed to the defendants,

or to their counsel, during the course of proceedings in this

action:

                  (a)    shall be used by the defendants or their

counsel only for purposes of this action;

                  (b)    shall be kept in the sole possession of the

defendants' counsel or the defendants;

                  ( c)   shall not be copied or otherwise recorded by

the defendants;

                  (d)    shall not be disclosed in any form by the

defendants or their counsel except as set forth in

paragraph 2(e) below;

                  ( e) may be disclosed only by the defendants'

c ounsel and only to the following persons (hereinafter

"Designated Persons") :

                          ( i) secretarial, clerical, paralegal,

investigative, interpretation, translation, and student

personnel employed full-time or part-time by the defendants'

c ounsel;




                                      2
     Case 1:20-cr-00102-VEC Document 32-1 Filed 02/24/20 Page 3 of 5




                        (ii) independent expert witnesses retained

by the defendants or on their behalf in connection with this

action; and

                        (iii) such other persons as hereafter may be

authorized by the Court upon a motion by the defendants;

                ( f)   shall be either   (i) returned to the

Government following the conclusion of this case, together with

any and all copies thereof, or (ii) destroyed together with any

and all copies thereof, with defendants' counsel verifying in

writing to the Government that such destruction has taken place.

           3 . Discovery materials produced by the Government to

the defendants or their counsel that are either         (1) designated

in whole or in part as "Sensitive" by the Government in emails

or communications to defense counsel, or       (2)   that include a

Bates or other label stating "Sensitive," shall be deemed

" Sensitive Material."

           4 . Sensitive Material disclosed to the defendants, or

t o the defendants' counsel, during the course of proceedings in

this action, shall be subject to the conditions applicable to

Confidential Material, with the exception of paragraph 2(b)

above.   Sensitive Material may be shown to the defendants, but

may not be maintained in the defendants' possession.




                                    3
     Case 1:20-cr-00102-VEC Document 32-1 Filed 02/24/20 Page 4 of 5




          5.       The defendants and their counsel shall provide a

copy of this Order to Designated Persons to whom Confidential

Material is disclosed pursuant to paragraph 2(e) .        Designated

Persons shall be subject to the terms of this Order.

          6.       The provisions of this Order shall not be

c onstrued as preventing the disclosure of any information in any

motion, hearing, trial, or sentencing proceeding held in this

action, or to any judge or magistrate of this Court for purposes

o f this action.

          7.       With respect to Confidential Material or

Sensitive Material, any filings with any court shall be governed

by Rule 49.1 of the Federal Rules of Criminal Procedure.

          8.       The provisions of this Order shall not terminate

at the conclusion of this criminal prosecution, and the Court

shall retain jurisdiction to enforce this Order following

t ermination of the case.




                                    4
     Case 1:20-cr-00102-VEC Document 32-1 Filed 02/24/20 Page 5 of 5




          9.    This Order may be signed in counterparts and

t ransmitted by facsimile and/or electronic copy, each of which

counterparts will be deemed to be an original and which taken

t ogether will constitute the Order.




AGREED AND CONSENTED TO:

                       GEOFFREY S. BERMAN
                       UNITED STATES ATTORNEY



                 By:
                       Samuel P. Rothschild
                       Assistant United States Attorney




                       Julia Kefalinos, Esq.
                       Counsel for Maria Fernanda Gutierrez Ospino




                       A OWerner, Esq.
                       Counsel for Jose Andre Urena Sancho




SO ORDERED:


                                                                       Date: 02/24/2020
                                  HONORABLE VALERIE E. CAPRONI
                                  UNITED STATES DISTRICT JUDGE




                                    5
